DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cushion block, the cushion block being mounted on the spray gun housing; when the locking switching is located at the locking position, the cushion block is located on a side, far away from the operating handle, of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position as recited in claims 4 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  “gas inlet passage)” in last line should read -- gas inlet passage.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 recite the limitation "a cushion block, the cushion block being mounted on the spray gun housing; when the locking switching is located at the locking position, the cushion block is located on a side, far away from the operating handle, of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position" in lines 5-8. It appears to be idiomatically and/or grammatically incorrect. It is unclear what element or combination of elements are abutted against the locking portion? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grime (US 4,483,483) in view of DeWall et al. (US 7,516,910. DeWall hereafter).
With respect to claim 1, Grime discloses a spray gun (Figs. 1-11), comprising: a spray gun housing (1) and an operating handle (19), the operating handle being provided on the spray gun housing to control connection and disconnection of a fluid in the spray gun by pulling the operating handle (Fig. 1); wherein the spray gun further comprises: 
a spray gun main body (handle 3 and barrel 5); 
a sealing assembly (spool valve 17), at least a part of the sealing assembly being movably provided in the spray gun main body of the spray gun to control the connection and disconnection of a fluid in the spray gun main body, and the operating handle being connected with the sealing assembly, so as to drive the sealing assembly to move by pulling the operating handle, so that the connection and disconnection of the fluid in the spray gun main body is controlled; and 
wherein the sealing assembly comprises a partition flange (wall 39. Fig. 1) used for cutting off a fluid passage (from aperture 15 and the port 25) in the spray gun main body and an elastic member (spring means 21) connected with the partition flange; and the elastic member is provided in a retractable way to press the partition flange to a position that cuts off the fluid passage of the spray gun main body.
Grime fails to disclose a locking switch, mounted on the spray gun housing in a position-adjustable manner, the locking switch being located on one side of the operating handle and cooperating with the operating handle in a limiting manner, so as to prevent the operating handle from being pulled when the spray gun is in a non-operating state.
However, DeWall teaches a spray gun (15. Figs. 1-6), comprising: a spray gun housing (30) and an operating handle (65), the operating handle being provided on the spray gun housing to control connection and disconnection of a fluid in the spray gun by pulling the operating handle (Fig. 3); wherein the spray gun further comprises: a spray gun main body (Fig. 3), a locking switch (trigger lock assembly 85), mounted on the spray gun housing in a position-adjustable manner (locked position {FIGS. 2, 3, and 5} and an unlocked position {FIGS. 4, 6, and phantom in FIG. 2}), the locking switch being located on one (rear) side of the operating handle and cooperating with the operating handle in a limiting manner (Fig. 3), so as to prevent the operating handle from being pulled when the spray gun is in a non-operating state (FIGS. 2, 3, and 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a locking switch, as taught by DeWall, to Grime’s spray gun, in order to lock and unlock the spray gun (Abstract, lines 8-14).
With respect to claim 2, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: a connecting rod (rod on the right of 43), one (left) end of the connecting rod being connected with the sealing assembly, and the other (right) end of the connecting rod being connected with the operating handle, so that the operating handle drives, through the connecting rod, the sealing assembly to move.
With respect to claim 3, Grime’s spray gun modified by DeWall’s trigger locking switch, DeWall further teaches wherein the locking switch is provided with a locking portion (98); the locking switch is movably provided along a direction close to or away from the operating handle, so that the locking portion is abutted against the operating handle (Fig. 3), or the locking portion avoids the operating handle to make the operating handle move (Fig. 4).
With respect to claim 3, as best understood by the Examiner, Grime’s spray gun modified by DeWall’s trigger locking switch, DeWall further teaches wherein the locking switch is provided with a locking position (Fig. 3) used for limiting the operating handle and an avoiding position (Fig. 4) used for avoiding the operating handle; the locking switch is movably provided between the locking position and the avoiding position; the spray gun further comprises a cushion block (first actuation portion 96 and the second actuation portion 97), the cushion block being mounted on the spray gun housing; when the locking switching is located at the locking position, the cushion block is located on a side, far away from the operating handle (relative to the avoiding position), of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position (Fig. 4).
With respect to claim 5, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: a gas inlet pipe (connector 11 and the pipe connected to 11) and a gas outlet pipe (adapter 73); both the gas inlet pipe and the gas outlet pipe are mounted on the spray gun main body; a gas inlet passage (inlet of 7) used for being in communication with a pipe cavity (of 7) of the gas inlet pipe and a gas outlet passage (outlet of 27) used for being in communication with a pipe cavity (of 27) of the gas outlet pipe are provided on the spray gun main body; wherein, at least a part of the sealing assembly is movably provided between the gas inlet passage and the gas outlet passage, so as to cut off the gas inlet passage and the gas outlet passage (Fig. 1), or communicate the gas inlet passage and the gas outlet passage.
With respect to claim 6, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein a partition passage (open section 37) is provided on the spray gun main body; the partition passage is located between the gas inlet passage and the gas outlet passage; the partition passage is in communication with both the gas inlet passage and the gas outlet passage; the partition flange is provided in the partition passage in a position-adjustable manner, so as to cut off the gas inlet passage and the gas outlet passage (Col. 4, lines 29-39).
With respect to claim 7, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein the partition passage is a stepped hole comprising a first hole section (25) and a second hole section (15); the first hole section is in communication with the gas outlet passage; the second hole section is in communication with the gas inlet passage; and the partition passage is occluded at a joint between the first hole section and the second hole section (Fig. 1).
With respect to claim 8, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein the sealing assembly further comprises a sealing base (stop 61); one (left) end of the elastic member is abutted against the sealing base, and the other (right) end of the elastic member is abutted against the partition flange.
With respect to claim 9, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: an ejector pin (pin or rod in 37); the ejector pin is connected with the partition flange, so that the partition flange is pushed to move through (via) the ejector pin.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grime (US 4,483,483) in view of DeWall and further in view of Kim Brillouet et al. (US 2009/0133728. Brillouet hereafter).
With respect to claim 10, Grime and DeWall disclose the spray gun as in claim 1. Grime and DeWall fail to disclose a car washer, comprising a steam generator and wherein the spray gun is connected with the steam generator.
However, Brillouet teaches a car washer (11. Figs. 1-13), comprising a steam generator (19) and wherein a spray gun (nozzles 22) is connected with the steam generator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the car washer with a steam generator, as taught by Brillouet, to Grime’s spray gun, in order to wash a car in an environmentally friendly conditions (Paragraphs [0004]-[0006]).
With respect to claim 11, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: a connecting rod (rod on the right of 43), one (left) end of the connecting rod being connected with the sealing assembly, and the other (right) end of the connecting rod being connected with the operating handle, so that the operating handle drives, through the connecting rod, the sealing assembly to move.
With respect to claim 12, Grime’s spray gun modified by DeWall’s trigger locking switch, DeWall further teaches wherein the locking switch is provided with a locking portion (98); the locking switch is movably provided along a direction close to or away from the operating handle, so that the locking portion is abutted against the operating handle (Fig. 3), or the locking portion avoids the operating handle to make the operating handle move (Fig. 4).
With respect to claim 13, as best understood by the Examiner, Grime’s spray gun modified by DeWall’s trigger locking switch, DeWall further teaches wherein the locking switch is provided with a locking position (Fig. 3) used for limiting the operating handle and an avoiding position (Fig. 4) used for avoiding the operating handle; the locking switch is movably provided between the locking position and the avoiding position; the spray gun further comprises a cushion block (first actuation portion 96 and the second actuation portion 97), the cushion block being mounted on the spray gun housing; when the locking switching is located at the locking position, the cushion block is located on a side, far away from the operating handle (relative to the avoiding position), of the locking portion and is abutted against the locking portion, so as to lock the locking switch at the locking position (Fig. 4).
With respect to claim 14, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: a gas inlet pipe (connector 11 and the pipe connected to 11) and a gas outlet pipe (adapter 73); both the gas inlet pipe and the gas outlet pipe are mounted on the spray gun main body; a gas inlet passage (inlet of 7) used for being in communication with a pipe cavity (of 7) of the gas inlet pipe and a gas outlet passage (outlet of 27) used for being in communication with a pipe cavity (of 27) of the gas outlet pipe are provided on the spray gun main body; wherein, at least a part of the sealing assembly is movably provided between the gas inlet passage and the gas outlet passage, so as to cut off the gas inlet passage and the gas outlet passage (Fig. 1), or communicate the gas inlet passage and the gas outlet passage.
With respect to claim 15, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein a partition passage (open section 37) is provided on the spray gun main body; the partition passage is located between the gas inlet passage and the gas outlet passage; the partition passage is in communication with both the gas inlet passage and the gas outlet passage; the partition flange is provided in the partition passage in a position-adjustable manner, so as to cut off the gas inlet passage and the gas outlet passage (Col. 4, lines 29-39).
With respect to claim 16, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein the partition passage is a stepped hole comprising a first hole section (25) and a second hole section (15); the first hole section is in communication with the gas outlet passage; the second hole section is in communication with the gas inlet passage; and the partition passage is occluded at a joint between the first hole section and the second hole section (Fig. 1).
With respect to claim 17, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses wherein the sealing assembly further comprises a sealing base (stop 61); one (left) end of the elastic member is abutted against the sealing base, and the other (right) end of the elastic member is abutted against the partition flange.
With respect to claim 18, Grime’s spray gun modified by DeWall’s trigger locking switch, Grime further discloses the spray gun further comprising: an ejector pin (pin or rod in 37); the ejector pin is connected with the partition flange, so that the partition flange is pushed to move through (via) the ejector pin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a spray gun: Larson, Gassaway, Krakowski et al. and Kuhns et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 16, 2022